Matter of MacDonald v Town of Huntington (2021 NY Slip Op 06356)





Matter of MacDonald v Town of Huntington


2021 NY Slip Op 06356


Decided on November 17, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2018-05336
 (Index No. 3579/17)

[*1]In the Matter of Timothy MacDonald, petitioner,
vTown of Huntington, respondent.


Law Offices of Douglas A. Spencer, PLLC, Miller Place, NY (Regina M. Cafarella of counsel), for petitioner.
James P. Clark, Northport, NY, for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Town of Huntington, dated March 17, 2017. The determination adopted the findings of a hearing officer dated March 13, 2017, made after a disciplinary hearing, that the petitioner was guilty of 15 specifications of misconduct, and terminated his employment.
ADJUDGED that the determination is confirmed, with costs, the petition is denied, and the proceeding is dismissed on the merits.
The petitioner worked as an ordinance inspector for the respondent, Town of Huntington (hereinafter the Town), for approximately 15 years. In January 2017, a disciplinary charge with 15 specifications was preferred against him alleging that he was guilty of misconduct. A disciplinary hearing was held, at which the petitioner testified. At the conclusion of the hearing, the hearing officer found the petitioner guilty of all 15 specifications and recommended that his employment be terminated. The hearing officer's findings and recommendation were subsequently adopted by the Town, and the petitioner's employment was terminated.
Contrary to the petitioner's contention, the determination that he engaged in misconduct is supported by substantial evidence in the record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181; Matter of Gill v Lauro, 84 AD3d 958, 959; Silberzweig v Doherty, 76 AD3d 915, 916) and the penalty of termination was appropriate (see Matter of Civil Serv. Empls. Assn., Local #1000, AFSCME, AFL-CIO, by Local #854 v Tioga County, 288 AD2d 802, 805).
RIVERA, J.P., MILLER, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court